DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities: 
In Claim 28 (page 8 lines 6-13 of the response dated 6/10/21) it appears the limitations are redundant and should be deleted. In other words, the following portion of the claim should be deleted as being redundant subject matter previously recited in the claim:
 “wherein the first transmission line is configured to connect the one end of the first isolation resistor and the first input/output terminal, wherein the second transmission line has one end connected to a node between the one end of the first isolation resistor and the first transmission line, wherein the third transmission line is configured to connect the one end of the second isolation resistor and the second input/output terminal, wherein the fourth transmission line has one end connected to a node between the one end of the second isolation resistor and the third transmission line,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Darwish et al. (US 10,079,420 of record).
	Darwish (e.g. Fig. 2A) teaches a divider/combiner identical in structure to claim 28 including: a common terminal (1), to which a high-frequency signal to be divided is input or from which a synthesized high-frequency signal is output; a first input/output terminal and a second input/output terminal (2 and 3), from which divided high-frequency signals are output, or to which high-frequency signals to be synthesized are input; a first impedance transformer (105 upper) having one end connected to the common terminal and another end connected to the first input/output terminal; a second impedance transformer (105 lower) having one end connected to the common terminal and another end connected to the second input/output terminal; a first isolation resistor (114 upper) and a second isolation resistor (114 lower) configured to avoid interference between a high-frequency signal at the first input/output terminal and a high-frequency signal at the second input/output terminal; a first transmission line (210 upper) configured to connect one end of the first isolation resistor and the first input/output terminal; a third transmission (210 lower) line configured to connect one end of .

Response to Arguments
Applicant’s amendment of Claims 28 overcomes the 112 rejections. However, the amended claim necessitates the new grounds of rejections above. 

Allowable Subject Matter
Claims 16-27 and 31-33 remain allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Stephen E. Jones/             Primary Examiner, Art Unit 2843